DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the anticipatory rejections under 35 U.S.C. 102 made in this Office action:	
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinha et al. US 9728884 (“Sinha”).  Regarding claim 1, Sinha discloses Claim an electrical connector, comprising:
	an insulative housing 10 having a mating face (shown in figure 1, labeled FF in annotated figure 1 below) and a mounting face opposite (labeled RF below) to each other, and comprising 
a plurality of passageways 11 passing through thereof along a front-and-back direction for receiving corresponding contacts and a receiving cavity (see e.g. figure 1, the space into which retainer 20 is inserted, labeled RC below) recessed backwards from the mating face; and

	wherein the retainer is provided with a plurality of first latching portions (labeled FLP in annotated figures 9A, 9B, below) and a plurality of second latching portions (labeled SLP in annotated figures 9A, 9B, below), and the first latching portions and the second latching portions are staggered along the front-and-back direction (see e.g. figure 4A), 
the retainer is assembled and locked in the insulative housing without dropping out of the insulative housing via the first latching portions (figure 4A); 
after the contacts assembled into the insulative housing, the retainer is pushed towards the mounting face by an external force, until the second latching portions locked in receiving cavity (figure 5A, col. 6, lines 5-55).

    PNG
    media_image1.png
    1721
    1331
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    3267
    2508
    media_image2.png
    Greyscale


	Per claim 3, the retainer is pushed into the receiving cavity backwards via an external force, the retainer is extruding the elastic walls to make the stopper of each elastic wall move toward an interior of the corresponding passageway (see figure 5B).
 	Per claim 6 the retainer has an inserting portion (22) and a front tip portion (the exposed outer face, exposed in figure 2B) opposite to each other, the inserting portion is inserted into the receiving cavity and abutting against every elastic wall on an opposite side with respect to the stopper thereof (see figure 5B).
Allowable Subject Matter
Claims 4-5 and 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 12-14 are allowable.  The prior art does not disclose the as claimed, including (regarding claim 4) that the mating face is formed by a front end of the limiting wall, while the retainer fixed into the receiving cavity, the limiting wall is located in front of the first latching portions or the second latching portions, and a rear surface of the limiting wall is abutting against the first latching portions or the second latching portions or (regarding claim 7) that each contact is provided with a primary portion, a pair of contacting arms extending forwardly from the primary portion and a tail portion extending backward from 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2833